DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner notes the amendments made to the specification, drawings, and claims 1 and 7 in the amendment filed May 14, 2021 in response to the previous Office action of record.  These amendments overcome the objections; as a result, the objections have been withdrawn.
	The examiner notes the amendments made to claims 6, 7, and 10-12 in response to the rejections made under 35 USC 112(b) and 35 USC 112(d) in response to the previous Office action of record.  These amendments overcome the rejections; as a result, the rejections have been withdrawn.
Claim Interpretation
	The 35 USC 112(f) interpretations of the following elements are maintained as indicated in the Office action of February 16, 2021:
“A spectral-measurement-path imaging element” as found in claims 1-6 and 14.
“A nonlinear spectral measurement device” as found in claims 1-13.
“A wavefront sensitive (WFS) imaging element” as found in claims 1-14.
“A wavefront sensitive (WFS) measurement device” as found in claims 1, 4-7, and 10-14.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Jennifer Bales on June 15, 2021.
The application has been amended as follows: 
	Claim 13 has been amended as follows:
13.  The method of claim 12 further comprising the steps of unblocking the replicas blocked in claim [[7]] 12, blocking the remaining replicas, and recording WFS and spectral data of a fiducial image at the reference plane.
Allowable Subject Matter
Claims 1-14 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for full spatio-temporal characterization of ultrashort pulses, the apparatus being allowable for the reasons given in the previous Office action of record mailed February 16, 2021, and in combination with the rest of the limitations of the above claim.
As to claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of fully spatio-temporally characterizing ultrashort pulses comprising, among other essential steps, providing a nonlinear spectral measurement device; imaging a reference plane at the nonlinear spectral measurement device based upon the first and second replicas; generating a spectral signal with the nonlinear spectral measurement device based upon the imaged reference plane at the nonlinear spectral measurement device providing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        June 15, 2021